Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were pending and previously rejected in a non-final office action issued 5/10/2022.  Applicant’s amendment was received on 8/2/2022 whereby claims 1, 12, and 17 were amended.  No claims were added or cancelled.  Accordingly, claim 1-20 are currently pending and hereby examined in this final office action.
Response to Remarks/Arguments
Specification
The previous objections to the specification are moot in light of Applicant’s amendments to the specification.  The previous objections to the specification are hereby withdrawn.
35 USC §101
With respect to the prior 35 USC §101 rejections, Applicant’s arguments have been considered but are not persuasive.  Applicant submits that the claims are directed to an “automatic scheme to modify a database to predict cancelations before they happen, update database structures to reflect a reservation of available listings, and further automatically update those database structures to reflect rebooking as cancelations are detected. This is all based on network interaction of host and client devices with an accommodation management system over a network, which in turn interacts with a database (and databases therein) to effect the claimed functionality. This activity is innately rooted in digital listings having metadata, and does not amount to human activity.”  Examiner respectfully disagrees.  Certain Methods of Organizing human activity “encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping.” See MPEP 2106.04(a)(2),
Next,  Applicant argues that the additional elements integrate any abstract idea into a practical application at Step 2A Prong 2 Analysis.  Examiner respectfully disagrees.  Any additional elements are merely recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a method.
Claim 12 falls within the category of a system.
Claim 17 falls within the category of a computer program product.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites a method for replacing a canceled accommodation for a guest user using reserved accommodations, the method comprising: retrieving [] information describing historical bookings and listings for accommodations in a region []; determining [] one or more common attributes of the listings in the region []; determining [], based on the information describing the historical bookings, a historical cancelation rate of bookings for the region; determining [] an amount of listings to reserve for a time period based at least in part on the historical cancelation rate; transmitting and instruction [] to move from an available listing[] to a reserved listing []  the amount of listings for the region, each moved listing including one or more of the common attributes; sending [], to each host user of the moved listings, an indication that the listing has become unavailable for the time period; receiving [] an indication that a booking by a guest user has been canceled by a host user [], the canceled booking specifying the region and a subset of the time period; and responsive to receiving the indication, automatically [] booking one of the listings [] for the guest user for the time period by populating [] a connection between the guest user and the one of the listings [].  The identified idea is directed to providing a substitute accommodation to a user.  The abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an accommodation management system, one or more databases, a network, a given client application installed on a given guest client device transmitting over the network, determining from metadata of the listing that at least a threshold number of the listings in he region each have a same metadata corresponding to a given one or more common attributes, host client applications of host client devices, and a guest client application of the guest user transmitting a cancelation request to the accommodation management system in relation to the booking are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B -  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1.  the claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 further narrows the abstract idea of claim 1 and adds the additional element of a machine learning model.  However, the analysis doesn’t change at Step 2A prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 further narrows the abstract idea of claim 3 and adds the additional element of training the machine learning model for the region using the labelled historical bookings. However, the analysis doesn’t change at Step 2A prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 further narrows the abstract idea of claim 4 and adds the additional element of an equivalence table. However, the analysis doesn’t change at Step 2A prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 5.  the claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 7.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] retrieving [] information describing historical bookings and listings for accommodations in a region []; determining [] one or more common attributes of the listings in the region []; determining [], based on the information describing the historical bookings, a historical cancelation rate of bookings for the region; determining [] an amount of listings to reserve for a time period based at least in part on the historical cancelation rate; transmitting and instruction [] to move from an available listing[] to a reserved listing []  the amount of listings for the region, each moved listing including one or more of the common attributes; sending [], to each host user of the moved listings, an indication that the listing has become unavailable for the time period; receiving [] an indication that a booking by a guest user has been canceled by a host user [], the canceled booking specifying the region and a subset of the time period; and responsive to receiving the indication, automatically [] booking one of the listings [] for the guest user for the time period by populating [] a connection between the guest user and the one of the listings [].  The identified idea is directed to providing a substitute accommodation to a user.  The abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a system comprising one or more processors configured to execute instruction that cause the processor to perform operations, an accommodation management system, one or more databases, a network, a given client application installed on a given guest client device transmitting over the network, determining from metadata of the listing that at least a threshold number of the listings in the region each have a same metadata corresponding to a given one or more common attributes, host client applications of host client devices, and a guest client application of the guest user transmitting a cancelation request to the accommodation management system in relation to the booking are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B -  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 12.  the claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 further narrows the abstract idea of claim 12 and adds the additional element of a machine learning model.  However, the analysis doesn’t change at Step 2A prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 12.  the claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 12.  the claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] retrieving [] information describing historical bookings and listings for accommodations in a region []; determining [] one or more common attributes of the listings in the region []; determining [], based on the information describing the historical bookings, a historical cancelation rate of bookings for the region; determining [] an amount of listings to reserve for a time period based at least in part on the historical cancelation rate; transmitting and instruction [] to move from an available listing[] to a reserved listing []  the amount of listings for the region, each moved listing including one or more of the common attributes; sending [], to each host user of the moved listings, an indication that the listing has become unavailable for the time period; receiving [] an indication that a booking by a guest user has been canceled by a host user [], the canceled booking specifying the region and a subset of the time period; and responsive to receiving the indication, automatically [] booking one of the listings [] for the guest user for the time period by populating [] a connection between the guest user and the one of the listings [].  The identified idea is directed to providing a substitute accommodation to a user.  The abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a computer readable medium configured to store instructions, a processor, an accommodation management system, one or more databases, a network, a given client application installed on a given guest client device transmitting over the network, determining from metadata of the listing that at least a threshold number of the listings in the region each have a same metadata corresponding to a given one or more common attributes, host client applications of host client devices, and a guest client application of the guest user transmitting a cancelation request to the accommodation management system in relation to the booking are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B -  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 17.  the claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 further narrows the abstract idea of claim 17 and adds the additional element of a machine learning model.  However, the analysis doesn’t change at Step 2A prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 17.  the claim does not add any additional elements to evaluate at Step 2A prong 2 and Step 2B.
Novel/Non-obvious Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claims 1, 12, and 17 in their entirety; and in particular, “determining an amount of listings to reserve for a time period based at least in part on the historical cancelation rate;” “moving, from an available listing database to a reserved listing database, the amount of listings for the region, each moved listing including one or more of the common attributes;” “sending, to each host user of the moved listings, an indication that the listing has become unavailable for the time period;” “booking one of the listings in the reserved listing database for the guest user for the time period by populating a booking data structure with a connection between the guest user and the one of the listings in the reserved listing database” in combination with other claim limitations, as recited in claim 1, and similar claims 12 and 17
Examiner updated the search and found no closer prior art than the previously found art.  The closest prior art was found to be Blecharczyk (PG Pub US 2014/0278591 A1), Jacobs (PG Pub US 2014/0257900 A1), Lamoureux (PG Pub US 2016/0125327 A1), Debarge (PG Pub US 2012/0053968 A1), and Lakritz (PG Pub US 2005/0137925 A1).  Blecharczyk teaches predicting the availability of an accommodation for a given period of time, based on the accommodation’s current listed availability and the past behavior of the accommodation’s host in updating the availability information for the accommodation. Jacobs teaches forecasting a daily reserve demand level for crew planning and staffing.  Lamoureux teaches systems and method for re-accommodating passengers that experience a disruption in their itinerary, such as a flight cancellation. Debarge teaches yield management techniques to maximize the exploitation of available resources by utilizing a ‘floating inventory’ system. Lakritz is directed to calculating work schedules for employees in an organization and, more generally, for calculating the scheduled allocation of constrained resources.  However, neither alone nor in combination, do the references teach the claim limitations of “determining an amount of listings to reserve for a time period based at least in part on the historical cancelation rate;” “moving, from an available listing database to a reserved listing database, the amount of listings for the region, each moved listing including one or more of the common attributes;” “sending, to each host user of the moved listings, an indication that the listing has become unavailable for the time period;” “booking one of the listings in the reserved listing database for the guest user for the time period by populating a booking data structure with a connection between the guest user and the one of the listings in the reserved listing database”
Examiner concludes that the references mentioned above, alone or in combination, fail to teach independent claims 1, 12, and 17 in their entirety.
Dependent claims 2-11, 13-16, and 18-20 are also considered novel/non-obvious by virtue of their dependence on independent claims 1, 12, & 17.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628            

/JEFF ZIMMERMAN/               Supervisory Patent Examiner, Art Unit 3628